Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3,4,8,9,11,13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, “the proximal link” (last line) lacks antecedent basis.  Does such link relate to “another link” (lines 1-2)?  Maybe “proximal” (last line, claim 1; line 2, claim 4) to - - other - - ?
As to claim 8, “the proximal link” (line 2) lacks antecedent basis.  Does such link relate to “another link” (line 2, claim 7)?  Maybe “proximal” (line 2) to - - other - - ?
As to claim 9, “the proximal link” (line 2) lacks antecedent basis.  Does such link relate to “another link” (line 2, claim 7)?  Maybe “proximal” (line 2) to - - other - - ?
As to claim 11, “the distal link” (line 6) lacks antecedent basis.  Does such relate to “a link” (line 2)?
As to claim 11, “thelink” should read - - the link - - .
As to claim 14, after “fiducial” (line 2) insert - - markers - - .
As to claim 14, “the proximal link” (line 2) lacks antecedent basis.  Does such relate to “another link” (line 2)?  Maybe “proximal” (line 2) to - - other - - ?
As to claim 15, “using at” (line 2) should read - - using the second set of at - - , as such is necessary to make clear that the “at least three secondary fiducial markers” (lines 2-3) are not those of an undisclosed third set of markers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861